DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nie (WO 2014/143623) in view of Fuchs et al. (Uber di Cyclisierun von 4-Alkylamino-5nitrosouracilen und die Synthese von 8-substituiertex Xanthinen und Bis(theophy1lin-8-y1)-alkan-Derivaten, hereinafter “Fuchs”).
In regard to claims 1 and 5, Nie discloses chlorinated polyvinyl chloride compounds that are stabilized by organic-based stabilizers (OB-stabilizers) [0012]. The CPVC resin is rigid [0023]. The OB-stabilizer include uracil and its derivatives [0035]. Nie discloses that the organic-based stabilizer can be present in the composition in an amount from 0.2 to about 1.5 phr [0036].
Nie is silent with regard to the uracil derivative being that of formula VI. 
Fuchs discloses a 6-amino couple N-functionalized uracil derivative of Formula VI that can be used to stabilize PVC resin compositions (pg. 986). 
Nie and Fuchs both disclose stabilizing PVC resin using a uracil derivative. Thus, it would have been obvious to one of ordinary skill in the art at the time for the invention to utilize the 6-amino coupled N-functionalized uracil derivative of Fuchs for the 6-amino-1,3-dimethyluracil of Campbell motivated by the expectation of forming a chlorinated PVC resin that has reduced degradation and deterioration. 
In regard to claim 2, Nie discloses that the co-stabilizer system includes at least one zeolite, C6 to C12 metal carboxylate, and combinations thereof [0012].
In regard to claim 3, Nie discloses an extruded pip comprising the rigid CPVC resin composition [0086].
In regard to claim 4, Nie discloses fitting for joining pipe sections comprising the rigid CPVC composition [0088].

Response to Arguments
Applicant's arguments filed 03/26/2021 have been fully considered but they are not persuasive. 
The applicant has amended the claim to include that the amount of 6-amino coupled N-functionalized uracil derivative is used in an amount of 0.1 to 2 phr. Nie discloses that the organic-based stabilizer can be present in the CPVC composition in an amount from 0.2 to about 1.5 phr [0036]. Thus, Nie reads on the claimed range. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. MPEP 716.02(d). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782